        Case 8:20-bk-13014-MW Doc 219 Filed 09/15/21 Entered 09/15/21 21:28:07                                                                       Desc
                            Imaged Certificate of Notice Page 1 of 9
                                                              United States Bankruptcy Court
                                                               Central District of California
In re:                                                                                                                 Case No. 20-13014-MW
Northern Holding, LLC                                                                                                  Chapter 7
       Debtor
                                                     CERTIFICATE OF NOTICE
District/off: 0973-8                                                  User: admin                                                                 Page 1 of 2
Date Rcvd: Sep 13, 2021                                               Form ID: pdf042                                                            Total Noticed: 1
The following symbols are used throughout this certificate:
Symbol          Definition
+                Addresses marked '+' were corrected by inserting the ZIP, adding the last four digits to complete the zip +4, or replacing an incorrect ZIP. USPS
                 regulations require that automation-compatible mail display the correct ZIP.


Notice by first class mail was sent to the following persons/entities by the Bankruptcy Noticing Center on Sep 15, 2021:
Recip ID                 Recipient Name and Address
db                     + Northern Holding, LLC, 13217 Jamboree Rd #429, Tustin, CA 92782-9158

TOTAL: 1

Notice by electronic transmission was sent to the following persons/entities by the Bankruptcy Noticing Center.
Electronic transmission includes sending notices via email (Email/text and Email/PDF), and electronic data interchange (EDI).
NONE


                                                       BYPASSED RECIPIENTS
The following addresses were not sent this bankruptcy notice due to an undeliverable address, *duplicate of an address listed above, *P duplicate of a
preferred address, or ## out of date forwarding orders with USPS.
NONE


                                                      NOTICE CERTIFICATION
I, Joseph Speetjens, declare under the penalty of perjury that I have sent the attached document to the above listed entities
in the manner shown, and prepared the Certificate of Notice and that it is true and correct to the best of my information and
belief.

Meeting of Creditor Notices only (Official Form 309): Pursuant to Fed .R. Bank. P.2002(a)(1), a notice containing the
complete Social Security Number (SSN) of the debtor(s) was furnished to all parties listed. This official court copy contains
the redacted SSN as required by the bankruptcy rules and the Judiciary's privacy policies.

Date: Sep 15, 2021                                            Signature:           /s/Joseph Speetjens




                                  CM/ECF NOTICE OF ELECTRONIC FILING
The following persons/entities were sent notice through the court's CM/ECF electronic mail (Email) system on September 13, 2021 at the address(es) listed
below:
Name                               Email Address
D Edward Hays
                                   on behalf of Trustee Richard A Marshack (TR) ehays@marshackhays.com
                                   ehays@ecf.courtdrive.com;kfrederick@ecf.courtdrive.com;cmendoza@marshackhays.com;cmendoza@ecf.courtdrive.com

David Wood
                                   on behalf of Interested Party Courtesy NEF dwood@marshackhays.com
                                   dwood@ecf.courtdrive.com;lbuchananmh@ecf.courtdrive.com;kfrederick@ecf.courtdrive.com

Elissa Miller
                                   on behalf of Interested Party Elissa D. Miller emiller@sulmeyerlaw.com
                                   emillersk@ecf.inforuptcy.com;ccaldwell@sulmeyerlaw.com

Elissa Miller
                                   on behalf of Interested Party Bank Direct Capital Finance emiller@sulmeyerlaw.com
                                   emillersk@ecf.inforuptcy.com;ccaldwell@sulmeyerlaw.com

Gerrick Warrington
        Case 8:20-bk-13014-MW Doc 219 Filed 09/15/21 Entered 09/15/21 21:28:07                                               Desc
                            Imaged Certificate of Notice Page 2 of 9
District/off: 0973-8                                          User: admin                                                   Page 2 of 2
Date Rcvd: Sep 13, 2021                                       Form ID: pdf042                                              Total Noticed: 1
                             on behalf of Creditor Farm Credit West FLCA gwarrington@frandzel.com, sking@frandzel.com

Kari L Ley
                             on behalf of Respondent Joanne Russell Ley1238@att.net

Kari L Ley
                             on behalf of Respondent Erich Russell Ley1238@att.net

Matthew D. Resnik
                             on behalf of Debtor Northern Holding LLC matt@rhmfirm.com,
                             roksana@rhmfirm.com;janita@rhmfirm.com;susie@rhmfirm.com;max@rhmfirm.com;priscilla@rhmfirm.com;pardis@rhmfirm.c
                             om;russ@rhmfirm.com;rebeca@rhmfirm.com;david@rhmfirm.com;sloan@rhmfirm.com

Michael J Gomez
                             on behalf of Creditor Farm Credit West FLCA mgomez@frandzel.com, dmoore@frandzel.com

Nancy S Goldenberg
                             on behalf of U.S. Trustee United States Trustee (SA) nancy.goldenberg@usdoj.gov

Paul F Ready
                             on behalf of Creditor Adler Belmont Group Inc. tamara@farmerandready.com

Reed S Waddell
                             on behalf of Creditor Farm Credit West FLCA rwaddell@frandzel.com, sking@frandzel.com

Richard A Marshack (TR)
                             pkraus@marshackhays.com rmarshack@iq7technology.com;ecf.alert+Marshack@titlexi.com

Roksana D. Moradi-Brovia
                             on behalf of Debtor Northern Holding LLC roksana@rhmfirm.com,
                             matt@rhmfirm.com;janita@rhmfirm.com;susie@rhmfirm.com;max@rhmfirm.com;priscilla@rhmfirm.com;pardis@rhmfirm.com;
                             russ@rhmfirm.com;rebeca@rhmfirm.com;david@rhmfirm.com;sloan@rhmfirm.com

Tinho Mang
                             on behalf of Interested Party Courtesy NEF tmang@marshackhays.com
                             tmang@ecf.courtdrive.com;kfrederick@ecf.courtdrive.com;cmendoza@ecf.courtdrive.com

Tinho Mang
                             on behalf of Trustee Richard A Marshack (TR) tmang@marshackhays.com
                             tmang@ecf.courtdrive.com;kfrederick@ecf.courtdrive.com;cmendoza@ecf.courtdrive.com

United States Trustee (SA)
                             ustpregion16.sa.ecf@usdoj.gov

William H Brownstein
                             on behalf of Interested Party William Brownstein Brownsteinlaw.bill@gmail.com


TOTAL: 18
Case 8:20-bk-13014-MW Doc 219 Filed 09/15/21 Entered 09/15/21 21:28:07                              Desc
                    Imaged Certificate of Notice Page 3 of 9


    1 D. EDWARD HAYS, #162507
      ehays@marshackhays.com
    2 DAVID A. WOOD, #272406
      dwood@marshackhays.com                                            FILED & ENTERED
    3 TINHO MANG, #322146
      tmang@marshackhays.com
    4 MARSHACK HAYS LLP                                                        SEP 13 2021
      870 Roosevelt
    5 Irvine, CA 92620                                                    CLERK U.S. BANKRUPTCY COURT
      Telephone: (949) 333-7777                                           Central District of California
                                                                          BY jle        DEPUTY CLERK
    6 Facsimile: (949) 333-7778

    7 Attorneys for Chapter 7 Trustee,
      RICHARD A. MARSHACK
    8

    9                              UNITED STATES BANKRUPTCY COURT
   10                 CENTRAL DISTRICT OF CALIFORNIA ± SANTA ANA DIVISION
   11 In re                                                Case No. 8:20-bk-13014-MW
   12 NORTHERN HOLDING, LLC,                               Chapter 7
   13                                                      ORDER GRANTING MOTION FOR
                                                           ORDER COMPELLING TURNOVER OF
   14                                                      ESTATE PROPERTY PURSUANT TO
                                                           11 U.S.C. § 542(A) AND FOR
   15                                                      DETERMINATION THAT EVICTION
                                                           MORATORIA DO NOT APPLY TO
   16                                                      TURNOVER OF BANKRUPTCY ESTATE
                      Debtor.                              PROPERTY
   17
                                                                  EXHIBIT ATTACHED
   18                                                              (SIGNATURE PAGE)
   19                                                      Hearing:
                                                           Date: August 30, 2021
   20                                                      Time: 2:00 p.m.
                                                           Place: 6C1
   21                                                            411 W. Fourth Street, Santa Ana, CA
   22

   23          On August 30, 2021, at 2:00 p.m., the motion (the ³Motion´ IRUHQWU\RIDQRUGHU

   24 (A) compelling turnover of real estate and various personal property assets located at 2380 Live Oak

   25 5G3DVR5REOHV&$ ³/LYH2DN3URSHUW\´   6DQ0DUFRV5RDG3DVR5REOHV&$

   26 ³6DQ0DUFRV3URSHUW\´ DQG  UHDOSURSHUW\ORFDWHGDW$3127-145-022 in Paso Robles, CA
   27

   28   1
         Effective as of July 19, 2021, in-person hearing appearances are allowed before Judge Wallace.
        2WKHUZLVHWHOHSKRQLFDSSHDUDQFHVDUHSHUPLWWHGSXUVXDQWWRWKH&RXUW¶VSURFHGXUHV
                                                          1
Case 8:20-bk-13014-MW Doc 219 Filed 09/15/21 Entered 09/15/21 21:28:07                              Desc
                    Imaged Certificate of Notice Page 4 of 9


    1 ³7H[DV5RDG3URSHUW\´FROOHFWLYHO\ZLWKWKH/LYe Oak Property and the San Marcos Property, the

    2 ³3URSHUWLHV´ ; and (B) establishing procedures for enforcement of the turnover, filed by Richard A.

    3 Marshack, in his capacity as &KDSWHU7UXVWHH ³7UXVWHH´ RIWKH%DQNUXSWF\(VWDWH ³(VWDWH´ RI

    4 Northern HoldLQJ//& ³'HEWRU´ on August 2, 2021, as Dk. No. 162, was heard before the

    5 Honorable Mark S. Wallace, United States Bankruptcy Judge. The Court considered the Motion, the

    6 supplemental brief filed on August 9, 2021, as Docket No. 185 regarding the CDC moratorium on

    7 evictions as of August 3, 2021, the Opposition filed by Erich Russell and Joanne Russell, the

    8 7UXVWHH¶VUHSO\, and the request for judicial notice filed on August 27, 2021 as Docket No. 202

    9 attaching a decision from the United States Supreme Court.
   10         At the hearing, Tinho Mang appeared on behalf of the Trustee. Kari Ley appeared on behalf
   11 of Joanne Russell and Erich Russell. Reed S. Waddell appeared on behalf of Farm Credit West,

   12 )&/$ ³)&:´ For the reasons set forth in the 7UXVWHH¶VUHSO\, and as modified on the record and

   13 by the stipulation filed as Docket No. 207 ³5XVVHOO6WLSXODWLRQ´ , the Court enters its order as

   14 follows:

   15         IT IS ORDERED that:
   16         1.      The Motion is granted in its entirety as to Sarah Garrett and Brice Garrett
   17 ³*DUUHWWV´ ;

   18         2.      The Garretts must vacate and turn over possession of the Properties to the Trustee,
   19 including specifically the Live Oak Property and the residence located thereon, by midnight within

   20 seven days of entry of this RUGHU ³Garrett 7XUQRYHU'HDGOLQH´ .

   21         3.      The Russell Stipulation is approved in its entirety.
   22         4.      As set forth in the Russell Stipulation, -RDQQH5XVVHOODQG(ULFK5XVVHOO ³5XVVHOOV´ 
   23 must vacate and turn over possession of the Properties to the Trustee, including specifically the Live

   24 Oak Property and the residencHORFDWHGWKHUHRQE\SPRQ1RYHPEHU ³5XVVHOO

   25 7XUQRYHU'HDGOLQH´ Pursuant to stipulation, the lease agreement entered into between the Debtor

   26 and the RussHOOVRQ2FWREHU ³/LYH2DN/HDVH´ LVWHUPLQDWHGDQGDOOULJKWDQGLQWerest of
   27 the Russells under the Live Oak Lease, including any leasehold, equitable, reversionary, or

   28 possessory interest, is terminated.


                                                          2
Case 8:20-bk-13014-MW Doc 219 Filed 09/15/21 Entered 09/15/21 21:28:07                           Desc
                    Imaged Certificate of Notice Page 5 of 9


    1         5.      No moratorium on evictions, whether under state or federal law, applies to the
    2 Russells or the Garretts (collectively, ³2FFXSDQWV´ 

    3         6.      Occupants are expressly prohibited from damaging the Properties or removing any
    4 Estate property, including fixtures, appliances, inventory, machinery, and equipment.

    5         7.      7KH5XVVHOOVVKDOOQRWLQWHUIHUHZLWKWKH7UXVWHH¶VDFFHVVRUFRQWURORIWKe Live Oak
    6 Property and shall comply with all requests for access by the Trustee. The Russells shall not obstruct

    7 or conceal any information from the Trustee regarding the Live Oak Property. The Russells shall

    8 permit showings of the Live Oak Property by the TUXVWHHXSRQKRXUV¶QRWLFH

    9         8.      The Garretts shall pay and turn over unpaid, delinquent rent at the rate of $1,200 per
   10 month to the Trustee. The rent shall be calculated based on an occupancy starting date of March 1,

   11 2021 and shall continue at the rate of $1,200 per month, pro-rated for any month of partial

   12 occupancy. As of September 1, 2021, past due, unpaid rent equals $7,200. The clerk of court may

   13 issue an abstract of judgment in accordance with the past due, unpaid rent obligations.

   14         9.      Upon full performance of the terms in the stipulation, including the timely move-out
   15 and turnover of the Properties by the Russells, the Trustee is authorized to waive any claim for

   16 delinquent or unpaid rent arising under the Live Oak Lease at the rate of $12,000 per month,

   17 effective as of the Russell Turnover Deadline, without further Court order.

   18         10.     Pursuant to Federal Rule of Bankruptcy Procedure 7070, the Clerk of Court is
   19 authorized to issue a Writ of Assistance consistent with this Order should any Occupants fail to

   20 voluntarily vacate the Properties by the stated deadlines above, and the Trustee is authorized to seek

   21 relief on an ex parte basis and request procedures for the disposal of personal property. The Clerk of

   22 Court may also issue a writ of execution consistent with this Order to enforce the turnover of rents.

   23 / / /

   24 / / /

   25

   26
   27

   28


                                                         3
Case 8:20-bk-13014-MW Doc 219 Filed 09/15/21 Entered 09/15/21 21:28:07                          Desc
                    Imaged Certificate of Notice Page 6 of 9


    1 The United States Marshals Service and local law enforcement are authorized to effectuate an

    2 eviction of all Occupants to turn over possession of the Properties to the Trustee or his agents should

    3 the Occupants fail to comply with the deadlines stated herein, including the use of any reasonable

    4 force necessary to effectuate such order.

    5                                                   ###
    6

    7

    8

    9
   10

   11

   12

   13

   14

   15

   16

   17

   18

   19

   20

   21

   22

   23
        Date: September 13, 2021
   24

   25

   26
   27

   28


                                                         4
Case 8:20-bk-13014-MW Doc 219 Filed 09/15/21 Entered 09/15/21 21:28:07   Desc
                    Imaged Certificate of Notice Page 7 of 9
Case 8:20-bk-13014-MW Doc 219 Filed 09/15/21 Entered 09/15/21 21:28:07   Desc
                    Imaged Certificate of Notice Page 8 of 9
Case 8:20-bk-13014-MW Doc 219 Filed 09/15/21 Entered 09/15/21 21:28:07   Desc
                    Imaged Certificate of Notice Page 9 of 9


    1       SIGNATURE PAGE TO ORDER GRANTING MOTION FOR ORDER COMPELLING
            TURNOVER OF ESTATE PROPERTY PURSUANT TO 11 U.S.C. § 542(A) AND FOR
    2     DETERMINATION THAT EVICTION MORATORIA DO NOT APPLY TO TURNOVER OF
    3                        BANKRUPTCY ESTATE PROPERTY

    4
        Approved as to Form:
    5

    6
      FRANDZEL ROBINS BLOOM &
    7 CSATO, L.C.

    8
        [See Attached Signature Page]
    9
      ______________________________
   10 REED S. WADDELL, Counsel for
      FARM CREDIT WEST, FLCA
   11

   12
        THE LAW OFFICES OF KARI L. LEY
   13

   14 [See Attached Signature Page]

   15 ______________________________
      KARI L. LEY, Counsel for
   16 ERICH RUSSELL and JOANNE RUSSELL

   17

   18

   19

   20

   21

   22

   23

   24

   25

   26
   27

   28


                                           5
